Case 1:20-cv-01106-LGS Document 110-15 Filed 12/16/20 Page 1 of 9




                    Exhibit E
       Case 1:20-cv-01106-LGS Document 110-15 Filed 12/16/20 Page 2 of 9



                                                                   Page 1

 1
 2       IN THE UNITED STATES DISTRICT COURT
 3       FOR THE SOUTHERN DISTRICT OF NEW YORK
 4       Case No. 1:20-cv-01106-LGS
 5       -----------------------------------x
 6       KEWAZINGA CORP.,
 7                                    Plaintiff,
 8                        -against-
 9       GOOGLE, LLC,
10                                    Defendant.
11       -----------------------------------x
12                                 November 16, 2020
                                     10:11 a.m.
13
14
15                  Remote Videotaped Deposition
16       of JEFFREY LUBIN, an Expert Witness in
17       the above-entitled action, located in
18       Princeton, New Jersey, taken Via Zoom
19       before Dawn Matera, a Shorthand Reporter
20       and Notary Public.
21                        *      *        *
22
23
24
25          Job No. CS4338777

                                Veritext Legal Solutions
     800-567-8658                                                    973-410-4098
     Case 1:20-cv-01106-LGS Document 110-15 Filed 12/16/20 Page 3 of 9


                                                Page 2                                          Page 4
 1                                                        1          Lubin
 2 APPEARANCES:
 3                                                        2       THE VIDEOGRAPHER: Good morning.
 4   STROOCK STROOCK & LAVAN LLP                          3   We are going on the record at
     Attorneys for Plaintiff
 5      180 Maiden Lane
                                                          4   a.m. on November 16th, 2020. Please
        New York, New York 10038                          5   note the microphones are sensitive and
 6      (212)806-5400                                     6   may pick up whispering, private
 7   By: SAUNAK DESAI, ESQ.
        sdesai@stroock.com                                7   conversations and cellular
 8      IAN DiBERNARDO, ESQ.                              8   interference. Audio and video
        idibernardo@stroock.com
 9
                                                          9   recording will continue until all
10                                                       10   parties agree to go off the record.
     DESMARAIS LLP                                       11       This is media number 1 of the
11      Attorneys for Defendant
        101 California Street                            12   video deposition of Dr. Jeffrey Lubin
12      San Francisco, California 94111                  13   taken by counsel for defendant in the
        (415)573-1806
13
                                                         14   matter of Kewazinga Corporation versus
     By: EMILY CHEN, ESQ.                                15   Google, LLC filed in the United States
14      echen@desmarais.com                              16   District Court for the Southern
        AMEET MODI, ESQ.
15      emodi@desmarais.com                              17   District of New York, case number
        DAVID FREY, ESQ.                                 18   1:20-cv-01106-LGS.
16      dfrey@desmarais.com
17
                                                         19       This deposition is being held at
18 Also Present:                                         20   multiple locations via
19   JONATHAN POPHAM, Videographer                       21   videoconference. My name is Jonathan
20          ~oOo~
21                                                       22   Popham from Veritext and I am the
22                                                       23   videographer. The court reporter is
23
24
                                                         24   Dawn Matera, also from Veritext.
25                                                       25       I am not authorized to
                                                Page 3                                          Page 5
 1                                                        1             Lubin
 2             STIPULATIONS                               2    administer an oath. I am not related
 3     IT IS HEREBY STIPULATED AND AGREED, by             3    to any party in this action, nor am I
 4   and among counsel for the respective                 4    financially interested in the outcome.
 5   parties hereto, that the filing, sealing             5         Counsel will now please state
 6   and certification of the within                      6    their appearances and affiliations for
 7   deposition shall be and the same are                 7    the record.
 8   hereby waived;                                       8         MR. DESAI: On behalf of
 9     IT IS FURTHER STIPULATED AND AGREED                9    plaintiff Kewazinga Corp., this is
10   that all objections, except as to form of           10    Stroock Stroock & Lavan. And also on
11   the question, shall be reserved to the              11    the line on behalf of Kewazinga Corp.
12   time of the trial;                                  12    is Ian DiBernardo, also of Stroock &
13     IT IS FURTHER STIPULATED AND AGREED               13    Stroock & Lavan.
14   that the within deposition may be signed            14         MS. CHEN: Good morning. This
15   before any Notary Public with the same              15    is Emily Chen representing Google,
16   force and effect as if signed and sworn             16    Inc. with the law firm of Desmarais
17   to before the Court.                                17    LLP. With me on the line are my
18            * * *                                      18    colleagues Ameet Modi and David Frey.
19                                                       19         THE VIDEOGRAPHER: Okay. Anyone
20                                                       20    else?
21                                                       21         If that's everyone, will the
22                                                       22    court reporter please swear in the
23                                                       23    witness.
24                                                       24 J E F F R E Y L U B I N, having been
25                                                       25 first duly sworn by Dawn Matera, a Notary
                                                                                       2 (Pages 2 - 5)
                                          Veritext Legal Solutions
800-567-8658                                                                           973-410-4098
     Case 1:20-cv-01106-LGS Document 110-15 Filed 12/16/20 Page 4 of 9


                                             Page 150                                               Page 152
 1             Lubin                                     1              Lubin
 2          So a matrix is also                          2      Q. Turning to column 19 of the
 3   interchangeable with array for the                  3   '325 patent at line 7, do you see that it
 4   purpose of this, for the purpose of these           4   says, "A plurality of cylindrical arrays
 5   patents and in general. And whether or              5   121-1 through 121-n of differing
 6   not a subarray is used, I think that                6   diameters comprising a series of cameras
 7   meaning is well known to a POSITA and               7   14 may be situated around an environment
 8   very clearly applies to the things like             8   comprising one or more objects 1200, one
 9   the sets of concentric rings as well as             9   cylindrical array at a time."
10   to other collections of what are, you              10          Do you see that?
11   know, called arrays here, but are also to          11      A. Yes, I do.
12   be considered subarrays.                           12      Q. The patent refers to the
13      Q. Did you come up with your                    13   cylindrical arrays -- strike that.
14   definition of "array of cameras" before            14          The patent uses the word
15   or after you reviewed Figure 11?                   15   "plurality," right?
16          MR. DESAI: Objection to form.               16      A. Plurality of rings, that's what
17      A. As I said all along I came up                17   you're referring to?
18   with the definition based on general               18      Q. That's right. A plurality of
19   knowledge of the term and then I made              19   cylindrical arrays; do you see that?
20   sure that it was consistent with these             20      A. Line 7, I guess, on column 19.
21   various figures and discussions.                   21      Q. That's right.
22          And so, you know, that's how I              22      A. Okay, yeah.
23   will continue to answer that question.             23      Q. The patent doesn't refer to
24      Q. The patent refers to -- strike               24   those multiple arrays as one array here;
25   that.                                              25   is that fair?
                                             Page 151                                               Page 153
 1               Lubin                                   1              Lubin
 2          In Figure 11 of the '325                     2          MR. DESAI: Objection to form.
 3   patent, the patent refers to 12-1, 12-2             3      A. Not explicitly here, but if you
 4   and 12-n as cylindrical arrays, right?              4   look at the figure, if you look at Figure
 5      A. Yes.                                          5   11 -- let me just familiarize myself,
 6      Q. And Figure 11 is a top-down                   6   instead of just speaking from memory --
 7   view of those cylindrical arrays; is that           7   you will see this number 10, that refers
 8   right?                                              8   to that selection of cylindrical arrays.
 9      A. That's right.                                 9   You see that 10 with the arrow.
10      Q. And each circle is described as              10          If you go back to Figure 1,
11   an array, correct?                                 11   that 10 is explicitly referred to as an
12      A. I don't recall if each circle                12   array and it is comprised of the same
13   is, but it could be. So each ring of               13   idea, those number 12 arrays. In this
14   cameras is an array. The vertical                  14   case they are rail arrays. But those are
15   assembly of those rings in the cameras is          15   individual arrays. And number 10, the
16   an array that is composed of those ring-           16   extent of those individual arrays is also
17   shaped arrays or as we're calling them             17   an array.
18   subarrays.                                         18          So it's the exact same thing in
19          And then the additional rings               19   Figure 11 and in the description of it,
20   are also arrays, but are also considered           20   whether or not -- whether or not the word
21   subarrays of a larger array that is                21   "array" is used to refer to those
22   formed as these rings are incorporated or          22   concentric cylinders, it's still, there
23   added or put into place in place of the            23   is no other way to understand it,
24   other rings that are taken away,                   24   especially when you consider that it
25   according to how this is described.                25   refers back to Figure 1.
                                                                                     39 (Pages 150 - 153)
                                       Veritext Legal Solutions
800-567-8658                                                                                 973-410-4098
     Case 1:20-cv-01106-LGS Document 110-15 Filed 12/16/20 Page 5 of 9


                                             Page 154                                                Page 156
 1              Lubin                                    1              Lubin
 2      Q. Would another way to understand               2   just as easily navigate along a ring as
 3   it be that they are a plurality of                  3   you can along a radius.
 4   cylindrical arrays?                                 4          The indices of these arrays,
 5          MR. DESAI: Objection to form.                5   allows you, the way it's all constructed,
 6      A. They can be both and they are                 6   it doesn't matter whether you're going --
 7   both. A plurality of cylindrical arrays             7   whatever direction you're going doesn't
 8   in this case is an array on its own, on             8   matter. You're indexing -- you're
 9   its own merit.                                      9   indexing into this larger array and
10      Q. So in your view there is no                  10   thereby going on to different paths that
11   distinction between a plurality of arrays          11   include along the circumference of an
12   and a single array; is that fair?                  12   individual ring. And it includes going
13          MR. DESAI: Objection to form.               13   up a cylinder and also includes going
14      Mischaracterizes testimony.                     14   inward or outward along a radius. Those
15      A. Yeah, I would say in general a               15   are all directions in this
16   plurality, a plurality of arrays is                16   multidimensional array and it's
17   always an array. But when they are                 17   constructed by a plurality of the
18   assembled in this way for this purpose,            18   cylindrical arrays.
19   they become an array by -- there is no             19      Q. Referring again to Figure 11.
20   other way to interpret it.                         20   The specification of the patent does not
21      Q. In the embodiment represented                21   describe Figure labeled 10 in the
22   by Figure 11, an array of cameras is not           22   specific context of Figure 11; is that
23   composed of rings of different                     23   fair?
24   circumferences; is that fair?                      24          MR. DESAI: Objection to form.
25      A. No. An array -- what was the                 25      A. The way I understand the
                                             Page 155                                                Page 157
 1              Lubin                                    1               Lubin
 2   beginning of that question again?                   2   writing of patents is that when you refer
 3      Q. In the embodiment represented                 3   to Figure 1, continually reference or
 4   by Figure 11, an array of cameras is not            4   whatever the expression is to Figure 1,
 5   composed of rings of different                      5   then it includes the like terms from
 6   circumferences; is that fair?                       6   Figure 1 and there would be no reason to
 7          MR. DESAI: Objection to form.                7   have that 10 hanging out there if it
 8      A. You're specifically asking                    8   didn't refer to the same thing.
 9   about rings of different circumferences             9           Why would there be a 10? Just
10   or cylinders of different circumferences?          10   it's not a drafting error. It refers to
11      Q. I apologize. Let me clarify.                 11   something real. It refers to the entire
12          My question is: In the                      12   set of cylindrical arrays. And if you
13   embodiment represented by Figure 11, an            13   look at the description of the embodiment
14   array of cameras is not composed of                14   described with respect to Figure 1, it
15   cylinders of different circumferences; is          15   explicitly calls that label 10 an array.
16   that fair?                                         16           So, you know, I don't think
17          MR. DESAI: Objection to form.               17   it's true that the description of the
18      Misstates the testimony.                        18   embodiment of Figure 11 does not refer to
19      A. Yeah, that's not fair. As I                  19   those things as an array for the reasons
20   previously testified, that ring of                 20   that I've just described.
21   cylinders is itself also an array.                 21       Q. In the '325 patent, please turn
22          And in fact, that point is                  22   to column 18 at the bottom, around line
23   driven home even more by the fact that             23   59, where it reads "Multiple arrays."
24   when you're, you know, in some ways of             24           Do you agree that the section
25   navigating through this array, you can             25   starting at the bottom of column 18
                                                                                      40 (Pages 154 - 157)
                                       Veritext Legal Solutions
800-567-8658                                                                                 973-410-4098
     Case 1:20-cv-01106-LGS Document 110-15 Filed 12/16/20 Page 6 of 9


                                            Page 198                                               Page 200
 1             Lubin                                    1               Lubin
 2   your opinion is different from the                 2   seamlessness. In anything that's
 3   seamlessness that's described in the Burt          3   consumed by the human visual system, it,
 4   patent; is that fair?                              4   you know, it's a relative thing.
 5      A. It's different than some of the              5       Q. For the record, could you spell
 6   descriptions in there, yes.                        6   the name of your coauthor on that paper?
 7      Q. How so?                                      7       A. Yeah, it's Gerald, G-E-R-A-L-D,
 8      A. Well, as I've already said,                  8   Alfonse, A-L-P-H-O-N-S-E.
 9   the -- when you're trying to -- you know,          9           And maybe just to telegraph a
10   seamlessness is, since it's a perceptual          10   little bit, you know, there is certainly
11   issue, there is no absolute seamlessness,         11   no requirement for seamlessness at all in
12   and so it's really a question of, you             12   mosaicing, and in fact, in some
13   know, to what extent it is to interfere           13   applications you specifically do not want
14   with the task at end.                             14   any kind of attempt to blur the seam.
15          And if the task at end is                  15           For example, in the aerial
16   navigating through an environment, there          16   image, you know, analysis example that I
17   is different requirements. You do not             17   gave before the break, where these image
18   want to have things jump at one moment to         18   analysts are looking at satellite images
19   the next, perhaps. But, you know, it's,           19   and they are lined up so that they are
20   I would say, a less stringent requirement         20   more or less matching, they don't want
21   than seamlessness in images.                      21   anything to be done to remove any
22      Q. So I can't recall the exact                 22   information to obstruct or distort any
23   term, but is there a way to quantify a            23   information at all in these images, even
24   person's ability to perceive changes,             24   at what's not only on the edges between,
25   small changes?                                    25   between these different plates or what do
                                            Page 199                                               Page 201
 1              Lubin                                   1             Lubin
 2      A. Yes, in fact a lot of my early               2   they call them, these images.
 3   work at Sarnoff was about that. One unit           3          So, you know, in that case, and
 4   is called the adjust noticeable                    4   also, you know, it helps you understand
 5   difference.                                        5   where you are in the collection of images
 6          And actually I did an analysis,             6   for people to see some edges between
 7   I wrote a paper with another guy named             7   them. You know, some see where one
 8   Gerry Alphonse, I don't know if I                  8   starts and the other ends. And so that
 9   included it in my CV, but it was about             9   is certainly an example of mosaicing and
10   perceptual requirements of seamlessness           10   yet there is no requirement for
11   in tiled large-screen displays. And it            11   seamlessness. In fact, there is a
12   started out from the perspective that             12   requirement for not seamlessness in those
13   there is no such thing as complete                13   applications.
14   seamlessness, because there is a seam             14          And so my opinion of whether or
15   between those displays. The question is           15   not mosaicing has to include any attempt
16   how close do they have to be for it to            16   to make things seamless is really
17   not bother.                                       17   informed by those kinds of applications
18          And it's certainly subjective              18   and in my experience.
19   in a lot of ways, so that if you want to          19      Q. In this example of aerial
20   just really not ever be able to see that          20   imagery, when the mosaic is being put
21   there is a seam, that is a much more              21   together, do they also go through what
22   stringent J&D requirement than just               22   the Burt patent describes as the mosaic
23   having it be not objectionable.                   23   composition process?
24          And so, you know, that's how               24          MR. DESAI: Objection to form.
25   I've always viewed the idea of                    25      A. There is the alignment process
                                                                                    51 (Pages 198 - 201)
                                      Veritext Legal Solutions
800-567-8658                                                                                973-410-4098
     Case 1:20-cv-01106-LGS Document 110-15 Filed 12/16/20 Page 7 of 9


                                             Page 202                                               Page 204
 1              Lubin                                    1              Lubin
 2   and then, you know, it's a composition              2   those reasons I already gave are still on
 3   process in the sense that these images              3   the record, correct?
 4   are being laid out on top of each other             4       Q. Yes.
 5   or near each other.                                 5       A. So the thing I would like to
 6      Q. And the process of being laid                 6   add to that is, even though the Burt
 7   out on top of each other or near each               7   patent describes many cases in which
 8   other, how does that work?                          8   attempting to reduce seams is desirable,
 9      A. It works in a lot of different                9   it's interesting and important to note
10   ways. One typical way is to just pick an           10   that the claims themselves, and claim 1,
11   edge between the two images and if there           11   even, in particular, doesn't say anything
12   is no overlapping area, just to allow one          12   at all about reducing visibility of
13   image to go to that edge from its -- from          13   seams.
14   the side that it is mainly on. And then            14           And that of itself suggests to
15   the other image to go to that edge the             15   me that it's not a requirement, even the
16   side that it's on. That is a good way to           16   attempt to reduce the visibility of seams
17   avoid distorting the view.                         17   is not at all a requirement of mosaicing
18          You could also -- you could                 18   as he constructed it, and as I observed
19   also average the pixels that might reduce          19   in my own experience, both in work and in
20   the resolution in those areas, so...               20   the world at large.
21      Q. And do you agree that mosaicing              21       Q. Do you agree that the mosaicing
22   as used in these patents requires some             22   process taught by the Burt patent
23   effort to reduce seams in the resulting            23   includes image processing aimed at
24   image?                                             24   reducing seams in the resulting image?
25      A. No. Not at all. You know, I                  25           MR. DESAI: Objection to form.
                                             Page 203                                               Page 205
 1             Lubin                                     1              Lubin
 2   know that, you know, there were a number            2      A. In some embodiments, yes. But
 3   of examples given in the Burt and in                3   as I've just testified it does not
 4   these patents that do suggest that you              4   require it or else it would have been in
 5   would want to reduce the visibility of              5   the first claim.
 6   seams, but speaking from, you know, from            6      Q. And to be clear, my question is
 7   my experience in mosaicing, and from the            7   whether the mosaic process taught by the
 8   ordinary definition of mosaicing, there             8   Burt process includes image processing in
 9   is no need for that.                                9   different reduced seams in the resulting
10          And in fact, if you look at the             10   image?
11   Burt patent, that these, that are                  11      A. I was talking about claim 1 in
12   incorporated by reference into --                  12   the Burt patent.
13          (Off the record.)                           13      Q. So your opinion is that in the
14          THE VIDEOGRAPHER: Back on the               14   methods and systems taught by the Burt
15      record at 4:44 p.m.                             15   patent, the image processing takes place
16   BY MS. CHEN:                                       16   during the composition process, but does
17      Q. Dr. Lubin, before the break I                17   not require reduction of seams; is that
18   just asked a question, and the question            18   fair?
19   is, do you agree that mosaicing as used            19          MR. DESAI: Objection to form.
20   in these patents requires some effort to           20      A. No. I am saying you don't need
21   reduce seams in the resulting image?               21   to do that image processing. You may do
22          MR. DESAI: Objection to form.               22   image processing for other reasons, but I
23      A. Yeah, I believe I started                    23   believe the image processing to which the
24   saying that I don't, and then I gave a             24   Burt patent refers is there specifically
25   number of reasons. And I assume that               25   to attempt to reduce the visibility of
                                                                                     52 (Pages 202 - 205)
                                       Veritext Legal Solutions
800-567-8658                                                                                973-410-4098
     Case 1:20-cv-01106-LGS Document 110-15 Filed 12/16/20 Page 8 of 9


                                            Page 222                                               Page 224
 1             Lubin                                    1             Lubin
 2      Q. Yes.                                         2          MR. DESAI: Objection to form.
 3      A. Well, I think so, but if you                 3      And misstates prior testimony.
 4   want to tell me that is the case, I will           4      A. To the extent that a claim in
 5   believe you.                                       5   the Kewazinga -- in any of the Kewazinga
 6      Q. You don't have to take my word               6   patents is relying on mosaicing as set
 7   for it. We can reference the patent.               7   forth by the Burt patent, then yes, the
 8      A. In '234, claim 4 talks about                 8   Burt patent says that mosaicing involves
 9   mosaic imaging.                                    9   an alignment process and a composition
10      Q. Yes. For example, '234, claim               10   process, a combination process,
11   3 also discusses mosaic imagery, right?           11   composition process.
12      A. Yes, I thought you were asking              12      Q. Do you agree that the claim in
13   about the term "mosaicing," though.               13   the Kewazinga patent that cites mosaic or
14      Q. I apologize. Do you agree that              14   mosaic imagery is all in the context of
15   the term "mosaic imagery" is used in              15   what is set forth in the Burt patent?
16   claim 3 of the '234 patent?                       16          MR. DESAI: Objection to form.
17      A. Yes, I do.                                  17      A. I'm not sure. That seems to me
18      Q. And is it your opinion that the             18   to be a legal question and not a claim
19   claim to be construed here is "mosaicing"         19   construction question.
20   and that term can also be modified to             20      Q. When you evaluated the
21   describe mosaic imagery?                          21   suitability of your construction of the
22           MR. DESAI: Object to form.                22   term "mosaic," did you rely on anything
23      A. Let me look at what I wrote                 23   other than Burt?
24   about this because I don't remember off           24          MR. DESAI: Objection to form.
25   the top of my head.                               25      A. Yeah, I relied on my past
                                            Page 223                                               Page 225
 1             Lubin                                    1             Lubin
 2          Can you ask that question                   2   experience with image mosaics and what
 3   again?                                             3   I've seen out in the world with image
 4      Q. The question is, is it your                  4   mosaics and mosaicing.
 5   opinion that the construction of the term          5      Q. Is your past experience with
 6   "mosaicing" can also be modified to                6   image mosaicing consistent or
 7   construe mosaic imagery?                           7   inconsistent with what is disclosed in
 8          MR. DESAI: Objection to form.               8   Burt?
 9      A. Well, this is what I learned.                9          MR. DESAI: Objection to form.
10   That other claim terms reciting the word          10      A. I would say it's consistent.
11   "mosaicing" or variants using "mosaic             11   It says that, you know, there is an
12   imagery" should be construed with the             12   alignment process and a composition
13   construction of the term "mosaicing" and          13   process, that seems straightforward to me
14   need not be separately or additionally            14   as the two pieces that comprise the
15   construed.                                        15   mosaicing process.
16          So that means that, you know,              16          The additional optional task of
17   once the definition of "mosaicing" is             17   attempting to create seamlessness has
18   agreed upon, then that informs the                18   never been a part of my understanding of
19   definition of all those other terms;              19   what mosaicing is about, well before I
20   mosaic imagery, mosaic images, generating         20   ever looked at any of these patents and
21   mosaic images, et cetera.                         21   nothing in the patents led me to believe
22      Q. Okay. So going back to my                   22   otherwise.
23   question, you don't know whether or not           23      Q. Do you have an opinion about
24   the Kewazinga patent required a                   24   whether the presence or absence of image
25   composition process?                              25   processing aimed at reducing seams in
                                                                                    57 (Pages 222 - 225)
                                       Veritext Legal Solutions
800-567-8658                                                                               973-410-4098
     Case 1:20-cv-01106-LGS Document 110-15 Filed 12/16/20 Page 9 of 9


                                                          Page 266                                                                                   Page 268
 1                                                                    1                  Veritext Legal Solutions
                                                                                     290 W. Mt. Pleasant Ave. - Suite 3200
 2             CERTIFICATION                                          2                 Livingston, New Jersey 07039
                                                                                    Toll Free: 800-227-8440 Fax: 973-629-1287
 3                                                                    3
                                                                      4
                                                                                         erratas-cs@veritext.com
                                                                          November 20, 2020
 4          I, DAWN MATERA, a Notary Public                           5   Jeffrey Lubin
                                                                          jxlubin@gmail.com
 5    for and within the State of New York, do                        6
                                                                          Case Name: Kewazinga Corp. v. Google, LLC
 6    hereby certify:                                                 7
 7          That the witness whose testimony                          8
                                                                          Veritext Reference Number: 4338777

 8    as herein set forth, was duly sworn by                          9
                                                                          Witness: Jeffrey Lubin        Deposition Date: 11/16/2020

 9    me; and that the within transcript is a                        10
                                                                          Dear Sir/Madam:

10    true record of the testimony given by                          11
                                                                          Enclosed you will find a transcript of your deposition.

11    said witness.                                                       As the reading and signing have not been expressly
                                                                     12
12          I further certify that I am not                               waived, please review the transcript and note any
                                                                     13
13    related to any of the parties to this                               changes or corrections on the jurat/errata sheet
14    action by blood or marriage, and that I                        14
                                                                          included, indicating the page, line number, change and
15    am in no way interested in the outcome of                      15
                                                                          reason for the change. Sign at the bottom of the sheet
16    this matter.                                                   16
                                                                          in the presence of a notary except in California where
17          IN WITNESS WHEREOF, I have                               17
                                                                          you are signing under penalty of perjury and email
18    hereunto set my hand this 19th day of                          18
                                                                          the errata sheet back to us at the address shown above.
19    November, 2020.                                                19
20                                                                   20
                                                                          If the jurat is not received within thirty days of your receipt of

21               <%5777,Signature%>                                  21
                                                                          this letter, the reading and signing will be deemed waived.

22                  DAWN MATERA                                      22
                                                                          Sincerely,

23                                                                        Production Department
                                                                     23
24                                                                      Encl.
                                                                     24 Cc: Emily Chen, Esq.
25                                                                   25     Saunak Desai, Esq.

                                                          Page 267                                                                                   Page 269
 1                                                                    1               Kewazinga Corp. v. Google, LLC
 2              INDEX
                                                                      2                     Jeffrey Lubin
 3   Witness                   Page
 4   JEFFREY LUBIN                       5                            3              ERRATA
 5                                                                    4               -----
 6             EXHIBITS                                               5       PAGE LINE CHANGE
 7   No.                      Page
                                                                      6       ___ ___ ________________
 8   Exhibit 1 Claim construction expert         8
          report and declaration                                      7       Reason:_______________________________________
 9                                                                    8       ___ ___ ________________
     Exhibit 2 Notice of deposition to       9                        9       Reason:_______________________________________
10        Kewazinga pursuant to Rule                                 10       ___ ___ ________________
          30(b)(1)
11                                                                   11       Reason:_______________________________________
   Exhibit 3 Dr. Keith Hannah's            48                        12       ___ ___ ________________
12      original and supplemental                                    13       Reason:_______________________________________
        declaration submitted in                                     14       ___ ___ ________________
13      connection with Microsoft
        case                                                         15       Reason:_______________________________________
14                                                                   16       ___ ___ ________________
15            ~oOo~                                                  17       Reason:_______________________________________
16                                                                   18       ___ ___ ________________
17
                                                                     19       Reason:_______________________________________
18
19                                                                   20       ___ ___ ________________
20                                                                   21       Reason:_______________________________________
21                                                                   22       ___ ___ ________________
22
                                                                     23       Reason:_______________________________________
23
24                                                                   24       ___ ___ ________________
25                                                                   25       4338777

                                                                                                                               68 (Pages 266 - 269)
                                                     Veritext Legal Solutions
800-567-8658                                                                                                                                   973-410-4098
